Name: Commission Regulation (EEC) No 1367/89 of 19 May 1989 reintroducing the levying of the customs duties applicable to footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather of CN code 6403, originating in India benefiting from the tariff preferences provided for by Council Regulation (EEC) No 4257/88
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 20 . 5. 89 Official Journal of the European Communities No L 137/ 11 COMMISSION REGULATION (EEC) No 1367/89 of 19 May 1989 reintroducing the levying of the customs duties applicable to footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather of CN code 6403, originating in India benefiting from the tariff preferences provided for by Council Regulation (EEC) No 4257/88 of leather of CN code 6403 the individual ceiling was fixed at ECU 4 000 000 ; whereas, on 14 April 1989, imports of these products into the Community originating in India reached the ceiling in question after being charged thereagainst ; Whereas, it is appropriate to reintroduce the levying of customs duties in respect of the products in question against India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries (') and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88 * suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon^s the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced ; Whereas, in the case of footwear with outer soles of rubber, plastics, leather or composition leather and uppers HAS ADOPTED THIS REGULATION : Article 1 As from 23 May 1989 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 4257/88 shall be reintroduced on imports into the Community of the following products originating in India : Order No CN code Description 10.0670 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission ') OJ No L 375, 31 . 12. 1988, p. 1 .